As filed with the Securities and Exchange Commission on September 8, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:June 30, 2011 Date of reporting period:June 30, 2011 Item 1. Reports to Stockholders. Dear Shareholder: The U.S. stock market performance during the 12-month time period ending June 30, 2011 was strong.The Russell 3000R Index, the benchmark for your Fund, returned 32.37% during this time period.The Class A shares (with load) of the Fund lagged the Russell 3000 Index over this same time period with a total return of 25.83% with the up-front sales load, but performed in-line with the load waived, generating a total return of 32.47%.The Class C shares (with load) of the Fund generated a total return of 30.50% over the same period with the back-end sales load, and 31.50% with the load waived.The Fund’s performance over the twelve-month period was driven by the Fund’s investments in three sectors:information technology, consumer staples and energy.Within the technology space, the Fund’s investments in Ariba, Micros Systems and Qualcomm were the primary contributors.All three companies benefited from improving business conditions and expanding backlogs and/or growth opportunities. Within the consumer staples sector, it was the Fund’s holdings in Estee Lauder, Energizer Holdings and Walgreens which were additive to performance.Strong demand overseas and a more focused business strategy were the primary drivers for Estee Lauder’s results; whereas, a major product launch and restructuring of its battery segment helped improve Energizer’s business.At Walgreens, a new corporate strategy as well as an updated store design has shown positive signs of improvement for their business.In energy, the Fund profited from several corporate actions that occurred during the period.Marathon Oil announced the company would be split into two companies, which was received favorably by investors.Frontier Oil, the portfolio’s investment within the refinery space, merged with Holly Corp; Pride International, an offshore driller, was acquired by Ensco, PLC.The Fund’s laggards were its investments in Best Buy and Blue Nile, two consumer discretionary companies suffering from lack luster consumer demand.Other laggards included the Fund’s investment in Cisco Systems, which is suffering from tougher competition as well as a decline in the demand for some of its products.Finally, the Fund’s investment in Morgan Stanley, a new position for the Fund, suffered after the company announced that its Japanese JV partner reported material mark-to-market losses in its bond trading operations, which negatively impacted Morgan Stanley’s investment in the venture.The loss, though disappointing, does not change our investment thesis in Morgan Stanley. We made several changes to the portfolio over the twelve month time period ending June 30, 2011.We swapped the Fund’s investment in Transocean for one in Pride International.We did this swap to capture the tax loss the Fund had in Transocean and used the proceeds to make a purchase within the same industry because we have a favorable long term view on offshore drilling.Within healthcare, we sold the Fund’s investment in Genzyme and added a new position, Cerner Corp, a health care IT company, which we believe will benefit from the growing electronic medical records market.In financials, we sold our investment in TCF Financial and added two new companies, Starwood Property Trust and Morgan Stanley.We added Starwood Property Trust, a commercial REIT, to the portfolio to take advantage of what we foresee as an impending wave of refinancing within the commercial mortgage loan market.We invested in Morgan Stanley because of its compelling valuation and improving profit potential driven by management’s recent restructuring programs.In the consumer space, we eliminated our investment in Best Buy because the investment did not work out as planned and we reallocated the Fund’s investment in Costco to other investments within the portfolio which we believe have greater investment potential.In addition, we initiated a new position in Buffalo Wild Wings, the Fund’s first investment within the restaurant industry.Within technology, we sold the Fund’s investment in Ariba and used the proceeds to make an investment in a small semiconductor company, Applied Micro Circuits.Finally, due to all of the corporate actions that took place within the energy group, we sold Frontier Oil to limit the Fund’s exposure to the refining industry.We used the proceeds from this sale to make an investment in Chevron, which has attractive long-term production growth potential. At the mid-point of the calendar year, we find ourselves approaching a mid-cycle equity market on target to what we believe will be a sustained expansion.Key markers such as high corporate profit margins, rising inflation pressures and pick-up in corporate merger and acquisition activity all support an expanding economy thesis.That said, recent economic indicators seem to offer contradicting evidence as GDP (Gross Domestic Product), employment and housing continue to disappoint and lag previous recoveries.As bottom-up investors, we continually monitor corporate health and behaviors and what we find are strong balance sheets, streamlined inventories, and dividend payout and/or stock buy-back initiatives.At the same time, corporate managements seem hesitant to increase headcount and to increase capital investment given a tepid recovery along with regulatory and tax uncertainties. We are optimistic that we will see improvement in employment during the second half of the year as employees work longer hours and temporary staffing firms report strong demand.Furthermore, signs of strengthening credit and loan growth lend support to business activity.Continued improvements in both employment and credit are important for stabilization in housing and should relieve a pronounced headwind on consumers and banks.Meanwhile, we believe that exports and opportunities outside of the U.S. (aided by a weak dollar and increased U.S. competitiveness) will provide resilient growth to U.S. equities. In this regard, we expect U.S. companies and stocks will outpace the U.S. domestic economy. With this view in mind, we will continue to maintain our strategy of having a higher allocation to small- and medium-sized companies as we believe these companies should do better in an expanding economy.Furthermore, we will continue to favor those companies positioned to benefit from international growth, in particular, emerging market growth.As always, we thank you for your confidence in Davidson Investment Advisors and our Multi-Cap Equity Fund. Sincerely, Andrew I. Davidson President Davidson Investment Advisors, Inc. Must be preceded or accompanied by a prospectus. Past performance does not guarantee future results. Mutual fund investing involves risk. Principal loss is possible. Small- and medium capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. The Fund invests in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods. Because the Fund may invest in ETF’s, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares. The Fund will bear its share of the fees and expenses of the underlying funds. Shareholders will pay higher expenses than would be the case if making direct investments in the underlying ETF’s. The Fund may also use options and future contracts, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates. The investment in options is not suitable for all investors. The Russell 3000 Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. It is not possible to invest directly in an index. Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Please refer to the Schedule of Investments for a complete listing of Fund holdings. Current and future portfolio holdings are subject to risk. The opinions expressed in this letter are those of the Fund manager, are subject to change, are not guaranteed, and should not be considered recommendations to buy or sell any security. The Davidson Fund is distributed by Quasar Distributors, LLC. 2 Davidson Multi-Cap Equity Fund Comparison of the change in value of a hypothetical $10,000 investment in the Davidson Multi-Cap Equity Fund - Class A vs. the Russell 3000 Index Average Annual Total Return: Since Inception 1 Year 8/11/2008 7/1/2009 Class A (with sales load) 25.83% 1.96% — Class A (without sales load) 32.47% 3.79% — Class C (with deferred sales load) 30.50% — 21.09% Class C (without deferred sales load) 31.50% — 21.09% Russell 3000® Index 32.37% 3.40% 23.44% Total Annual Fund Operating Expenses : 2.17% (Class A); 2.86% (Class C) Performance data quoted on this page represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling (877) 332-0529. Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced. Class A shares may be subject to a 5.00% sales load. Class A shares do not have a contingent deferred sales charge ("CDSC") except that a charge of 1% applies to certain redemptions made within seven calendar days, following purchases of $1 million or more without an initial sales charge. Class C shares may be subject to a CDSC of 1.00% on redemptions held for one year or less after purchase. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on dividends, capital gains distributions, orredemption of Fund shares. Indices do not incur expenses and are not available for investment. The Russell 3000®Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investableU.S. equity market. You cannot invest directly in an index. Risks: Foreign securities typically involve greater volatility and political, economic and currency risks and differences in accounting methods than domestic securities.Small- and medium capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. 3 Davidson Multi-Cap Equity Fund Expense Example at June 30, 2011 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested in both Class A and Class C at the beginning of the period and held for the entire period (1/1/116/30/11). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual next expenses being limited to 1.15% and 1.90% per the operating expenses limitation agreement for Class A and Class C, respectively. The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. However, the example below does not include portfolio trading commissions and related expenses.In addition, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. You may use the information in the first line of the tables, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the tables are meant to highlight your ongoing costs only and will not help you determine the relative total costs of owning different funds, as they may charge transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Class A Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/11 6/30/11 1/1/116/30/11 Actual Hypothetical (5% return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 1.15%multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 4 Davidson Multi-Cap Equity Fund Expense Example at June 30, 2011 (Unaudited) Class C Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/11 6/30/11 1/1/116/30/11 Actual Hypothetical (5% return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 1.90%, multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 5 Davidson Multi-Cap Equity Fund Sector Allocation of Portfolio Assets - June 30, 2011 (Unaudited) Percentages represent market value as a percentage of total investments. 6 Davidson Multi-Cap Equity Fund Schedule of Investments June 30, 2011 Shares COMMON STOCKS - 98.33% Value Activities Related to Credit Intermediation - 1.38% Starwood Property Trust, Inc. $ Aerospace Product and Parts Manufacturing - 2.10% United Technologies Corp. Agencies, Brokerages, and Other Insurance Related Activities - 1.87% Principal Financial Group, Inc. Basic Chemical Manufacturing - 1.66% Praxair, Inc. Beverage Manufacturing - 2.01% PepsiCo, Inc. Communications Equipment Manufacturing - 4.13% Cisco Systems, Inc. QUALCOMM, Inc. Computer and Peripheral Equipment Manufacturing - 4.15% Apple, Inc. (a) International Business Machines Corp. Computer Systems Design and Related Services - 1.87% Cerner Corp. (a) Couriers and Express Delivery Services - 2.11% FedEx Corp. Data Processing, Hosting, and Related Services - 2.06% Fiserv, Inc. (a) Depository Credit Intermediation - 5.91% JPMorgan Chase & Co. State Street Corp. Wells Fargo & Co. Electric Lighting Equipment Manufacturing - 1.92% Cooper Industries PLC (b) The accompanying notes are an integral part of these financial statements. 7 Davidson Multi-Cap Equity Fund Schedule of Investments June 30, 2011 Shares COMMON STOCKS - 98.33%, continued Value Electric Power Generation, Transmission and Distribution - 1.43% Black Hills Corp. $ Engine, Turbine, and Power Transmission Equipment Manufacturing - 1.79% General Electric Co. Full-Service Restaurants - 1.65% Buffalo Wild Wings, Inc. (a) Grain and Oilseed Milling - 1.43% Archer-Daniels-Midland Co. Health and Personal Care Stores - 2.96% Medco Health Solutions, Inc. (a) Walgreen Co. Insurance Carriers - 1.81% StanCorp Financial Group, Inc. Jewelry, Luggage, and Leather Goods Stores - 1.45% Blue Nile, Inc. (a) Management of Companies and Enterprises - 1.54% Morgan Stanley Medical and Diagnostic Laboratories - 1.88% Laboratory Corporation of America Holdings (a) Medical Equipment and Supplies Manufacturing - 3.60% 3M Co. Becton, Dickinson & Co. Motor Vehicle Manufacturing - 1.64% Ford Motor Co. (a) Natural Gas Distribution - 1.74% Sempra Energy Newspaper, Periodical, Book, and Directory Publishers - 1.89% McGraw-Hill Companies, Inc. Office Furniture (including Fixtures) Manufacturing - 2.22% Herman Miller, Inc. The accompanying notes are an integral part of these financial statements. 8 Davidson Multi-Cap Equity Fund Schedule of Investments June 30, 2011 Shares COMMON STOCKS - 98.33%, continued Value Oil and Gas Extraction - 5.86% Baker Hughes, Inc. $ Devon Energy Corp. Marathon Oil Corp. Other Electrical Equipment and Component Manufacturing - 1.87% Energizer Holdings, Inc. (a) Other Information Services - 1.92% Google, Inc. - Class A (a) Other Investment Pools and Funds - 1.89% Redwood Trust, Inc. Other Telecommunications - 1.60% NII Holdings, Inc. (a) Petroleum and Coal Products Manufacturing - 4.16% Chevron Corp. Exxon Mobil Corp. Pharmaceutical and Medicine Manufacturing - 3.20% Amgen, Inc. (a) Gilead Sciences, Inc. (a) Residential Building Construction - 1.56% D.R. Horton, Inc. Resin, Synthetic Rubber, and Artificial Synthetic Fibers and Filaments Manufacturing - 2.16% E.I. du pont de Nemours & Co. Scientific Research and Development Services - 1.41% Pharmaceutical Product Development, Inc. Semiconductor and Other Electronic Component Manufacturing - 1.81% Applied Micro Circuits Corp. (a) Soap, Cleaning Compound, and Toilet Preparation Manufacturing - 3.80% Church & Dwight Co., Inc. The accompanying notes are an integral part of these financial statements. 9 Davidson Multi-Cap Equity Fund Schedule of Investments June 30, 2011 Shares COMMON STOCKS - 98.33%, continued Value Soap, Cleaning Compound, and Toilet Preparation Manufacturing - 3.80% - Continued Estee Lauder Companies, Inc. - Class A $ Software Publishers - 3.57% Intuit (a) MICRO Systems, Inc. (a) Support Activities for Mining - 1.74% Ensco PLC - ADR Wired Telecommunications Carriers - 3.58% Time Warner Cable, Inc. Verizon Communications, Inc. TOTAL COMMON STOCKS (Cost $31,970,258) Shares SHORT-TERM INVESTMENTS - 1.80% Value Fidelity Institutional Government Portfolio - Class I, 0.01% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $699,326) TOTAL INVESTMENTS IN SECURITIES(Cost $32,669,584) - 100.13% Liabilities in Excess of Other Assets - (0.13)% ) NET ASSETS - 100.00% $ (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Rate shown is the 7-day yield as of June 30, 2011. ADR - American Depositary Receipt. The accompanying notes are an integral part of these financial statements. 10 Davidson Multi-Cap Equity Fund STATEMENT OF ASSETS AND LIABILITIES at June 30, 2011 ASSETS Investments in securities, at value (identified cost $32,669,584) $ Receivables Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables 12b-1 fees Fund shares redeemed Audit fees Administration fees Transfer agent fees and expenses Advisory fees Fund accounting fees Shareholder reporting Custody fees Legal fees Chief Compliance Officer fee Total liabilities NET ASSETS $ CALCULATION OF NET ASSET VALUE PER SHARE Class A Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and redemption price per share $ Maximum offering price per share (Net asset value per share divided by 95.00%) $ Class C Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and offering price per share (Note 1) $ The accompanying notes are an integral part of these financial statements. 11 Davidson Multi-Cap Equity Fund STATEMENT OF ASSETS AND LIABILITIES – Continued COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 12 Davidson Multi-Cap Equity Fund STATEMENT OF OPERATIONS For the year ended June 30, 2011 INVESTMENT INCOME Dividends $ Interest Total investment income Expenses Advisory fees (Note 4) Distribution fees - Class A (Note 5) Distribution fees - Class C (Note 5) Transfer agent fees and expenses (Note 4) Adminstration fees (Note 4) Fund accounting fees (Note 4) Registration fees Audit fees Custody fees (Note 4) Legal fees Reports to shareholders Chief Compliance Officer fee (Note 4) Trustee fees Insurance expense Other expenses Total expenses Less: advisory fee waiver (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 13 Davidson Multi-Cap Equity Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended June 30, 2011 June 30, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Class A ) ) Class C — ) From net realized gain on investments Class A ) — Class C ) — Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income at end of year $ $ — (a) A summary of share transactions is as follows: Class A Year Ended June 30, 2011 Year Ended June 30, 2010 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed ) Net increase $ $ The accompanying notes are an integral part of these financial statements. 14 Davidson Multi-Cap Equity Fund STATEMENTS OF CHANGES IN NET ASSETS – Continued Class C Year Ended June 30, 2011 Year Ended June 30, 2010 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions 92 Shares redeemed ) Net increase $ $ * Commencement of operations. The accompanying notes are an integral part of these financial statements. 15 Davidson Multi-Cap Equity Fund – Class A FINANCIAL HIGHLIGHTS For a share outstanding throughout each period August 11, 2008* Year Ended Year Ended through June 30, 2011 June 30, 2010 June 30, 2009 Net asset value, beginning of period $ $ $ Income from investment operations: Net investment income ^ ^ Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) ) ) From net realized gain on investments )# — — Total distributions ) ) ) Redemption fees retained — — ^# Net asset value, end of period $ $ $ Total return % % -25.72 %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ $ $ Ratio of expenses to average net assets: Before expense reimbursement % % %† After expense reimbursement % % %† Ratio of net investment income/(loss) to average net assets: Before expense reimbursement )% )% )%† After expense reimbursement % % %† Portfolio turnover rate % % %‡ * Commencement of operations. ^ Per share numbers have been calculated using the average shares method. # Amount is less than $0.01. ‡ Not annualized. † Annualized. The accompanying notes are an integral part of these financial statements. 16 Davidson Multi-Cap Equity Fund – Class C FINANCIAL HIGHLIGHTS For a share outstanding throughout each period July 1, 2009* Year Ended through June 30, 2011 June 30, 2010 Net asset value, beginning of period $ $ Income from investment operations: Net investment loss ) )^ Net realized and unrealized gain on investments Total from investment operations Less distributions: From net investment income — ) From net realized gain on investments )# — Total distributions )# ) Net asset value, end of period $ $ Total return % %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ $ Ratio of expenses to average net assets: Before expense reimbursement % %† After expense reimbursement % %† Ratio of net investment loss to average net assets: Before expense reimbursement )% )%† After expense reimbursement )% )%† Portfolio turnover rate % %‡ * Commencement of operations. ^ Per share numbers have been calculated using the average shares method. # Amount is less than $0.01. ‡ Not annualized. † Annualized. The accompanying notes are an integral part of these financial statements. 17 Davidson Multi-Cap Equity Fund NOTES TO FINANCIAL STATEMENTS at June 30, 2011 NOTE 1 - ORGANIZATION The Davidson Multi-Cap Equity Fund (the “Fund”) (formerly named Davidson Multi-Cap Core Fund) is a diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940 as an open-end management investment company.The Fund’s investment objective is to seek long-term capital appreciation.The Fund currently offers Class A shares and Class C shares. Class A shares are subject to a maximum sales load of 5.00%, which decreases depending on the amount invested. U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent, will assess Class C redemptions a 1% Contingent Deferred Sales Charge on Fund shares held for one year or less, unless the dealer of record waived its commission. The Fund’s Class A shares and Class C shares commenced operations on August 11, 2008 and July 1, 2009, respectively. NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation: All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes: It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities.Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 2009 – 2010, or expected to be taken in the Fund’s 2011 tax return.The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Arizona; however the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Securities Transactions, Income and Distributions: Securities transactions are accounted for on the trade date. Realized gains and losses on securities sold are determined on a first-in, first-out basis.Interest income is recorded on an accrual basis.Dividend income and distributions to shareholders are recorded on the ex-dividend date.Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. The Fund distributes substantially all net investment income, if any, and net realized capital gains, if any, annually.The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations, which differs from accounting principles generally accepted in the United States of America.To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. Investment income, expenses (other than those specific to the class of shares), and realized and unrealized gains and losses on investments are allocated to the separate classes of the Fund based upon their relative 18 Davidson Multi-Cap Equity Fund NOTES TO FINANCIAL STATEMENTS at June 30, 2011 - continued net assets on the date income is earned or expensed and realized and unrealized gains and losses are incurred. D. Use of Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. E. Reclassification of Capital Accounts: Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting. These reclassifications have no effect on net assets or net asset value per share. For the year ended June 30, 2011, the Fund made the following permanent tax adjustments on the statement of assets & liabilities: Undistributed Accumulated Net Net Investment Realized Income Gain Paid-in Capital $8 F. Redemption Fees: The Fund charges a 1.00% redemption fee to shareholders who redeem shares held for 7 days or less. Such fees are retained by the Fund and accounted for as an addition to paid-in capital. During the year ended June 30, 2011, the Fund retained no redemption fees. G. Events Subsequent to the Fiscal Year End:In preparing the financial statements as of June 30, 2011, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. NOTE 3 – SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. 19 Davidson Multi-Cap Equity Fund NOTES TO FINANCIAL STATEMENTS at June 30, 2011 - continued Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities - The Fund’s investments are carried at fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. Short-Term Securities - Short-term securities having a maturity of 60 days or less are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of June 30, 2011: Summary of inputs continued to page 21 20 Davidson Multi-Cap Equity Fund NOTES TO FINANCIAL STATEMENTS at June 30, 2011 – continued Level 1 Level 2 Level 3 Total Common Stocks Accommodation and Food Services $ $
